 

Exhibit 10.2

 



EXECUTION VERSION

 

COLLATERAL TRUST AGREEMENT

 

dated as of December 19, 2019

 

among

 

Chesapeake energy corporation,

as the Company,

 

the Guarantors from time to time party hereto,

 

Deutsche Bank Trust Company Americas,

as Parity Lien Representative of the holders of the Notes,

 

the other Parity Lien Representatives from time to time party hereto

 

and

 

Deutsche Bank Trust Company Americas,

as Collateral Trustee

 

Reference is made to the Intercreditor Agreement (as defined herein). Each
Person that is secured hereunder, by accepting the benefits of the security
provided hereby, (i) consents (or is deemed to consent), to the subordination of
Liens provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to
agree) that it will be bound by, and will take no actions contrary to, the
provisions of the Intercreditor Agreement, (iii) authorizes (or is deemed to
authorize) the Collateral Trustee (as defined herein) on behalf of such Person
to enter into, and perform under, the Intercreditor Agreement and (iv)
acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person.

 

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 





 

 

TABLE OF CONTENTS

 

Article 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION 1 Section 1.1 Defined Terms 1
Section 1.2 Rules of Interpretation 9     Article 2 THE TRUST ESTATE 10 Section
2.1 Declaration of Trust 10 Section 2.2 Collateral Shared Equally and Ratably 11
Section 2.3 Similar Collateral and Agreements 11       Article 3 OBLIGATIONS AND
POWERS OF COLLATERAL TRUSTEE 11 Section 3.1 Appointment and Undertaking of the
Collateral Trustee 11 Section 3.2 Release or Subordination of Liens 12 Section
3.3 Enforcement of Liens 13 Section 3.4 Application of Proceeds 13 Section 3.5
Powers of the Collateral Trustee 14 Section 3.6 Documents and Communications 15
Section 3.7 For Sole and Exclusive Benefit of Holders of Parity Lien Obligations
15 Section 3.8 Additional Parity Lien Debt 15       Article 4 OBLIGATIONS
ENFORCEABLE BY THE COMPANY AND THE OTHER MortgagorS 17 Section 4.1 Release of
Liens on Collateral 17 Section 4.2 Delivery of Copies to Parity Lien
Representatives 19 Section 4.3 Collateral Trustee not Required to Serve, File or
Record 19 Section 4.4 Release of Liens in Respect of Notes 20 Section 4.5
Release of Liens in Respect of any Series of Parity Lien Debt other than the
Notes 20       Article 5 IMMUNITIES OF THE COLLATERAL TRUSTEE 20 Section 5.1 No
Implied Duty 20 Section 5.2 Appointment of Agents and Advisors 20 Section 5.3
Other Agreements 21 Section 5.4 Solicitation of Instructions 21 Section 5.5
Limitation of Liability 22 Section 5.6 Documents in Satisfactory Form 22 Section
5.7 Entitled to Rely 22 Section 5.8 Parity Lien Debt Default 22 Section 5.9
Actions by Collateral Trustee 22 Section 5.10 Security or Indemnity in favor of
the Collateral Trustee 23 Section 5.11 Rights of the Collateral Trustee 23

 



i

 

 

Section 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral
23 Section 5.13 Assumption of Rights, Not Assumption of Duties 24 Section 5.14
No Liability for Clean Up of Hazardous Materials 24 Section 5.15 Other
Relationships with the Company or Guarantors 24       Article 6 RESIGNATION AND
REMOVAL OF THE COLLATERAL TRUSTEE 25 Section 6.1 Resignation or Removal of
Collateral Trustee 25 Section 6.2 Appointment of Successor Collateral Trustee 25
Section 6.3 Succession 26 Section 6.4 Merger, Conversion or Consolidation of
Collateral Trustee 26 Section 6.5 Concerning the Collateral Trustee and the
Parity Lien Representatives 26       Article 7 MISCELLANEOUS PROVISIONS  
Section 7.1 Amendment 27 Section 7.2 Voting 29 Section 7.3 Further Assurances 29
Section 7.4 Successors and Assigns 31 Section 7.5 Delay and Waiver 31 Section
7.6 Notices 31 Section 7.7 Entire Agreement 32 Section 7.8 Compensation;
Expenses 32 Section 7.9 Indemnity 33 Section 7.10 Severability 34 Section 7.11
Headings 34 Section 7.12 Obligations Secured 34 Section 7.13 Governing Law 34
Section 7.14 Consent to Jurisdiction 34 Section 7.15 Waiver of Jury Trial 35
Section 7.16 Counterparts, Electronic Signatures 36 Section 7.17 Effectiveness
36 Section 7.18 Mortgagors and Additional Mortgagors 36 Section 7.19 Insolvency
36 Section 7.20 Rights and Immunities of Parity Lien Representatives 36 Section
7.21 Intercreditor Agreement 37 Section 7.22 Force Majeure 37 Section 7.23
Representations and Warranties 37 Section 7.24 Additional Persons Bound Hereby
37

 



ii

 

 

Exhibit A Form of Additional Parity Lien Debt Certificate A-1       Exhibit B
Form of Collateral Trust Joinder – Additional Debt B-1       Exhibit C Form of
Collateral Trust Joinder – Additional Mortgagor C-1

 



iii

 

 

This Collateral Trust Agreement (as amended, supplemented, amended and restated
or otherwise modified form time to time in accordance with Section 7.1 hereof,
this “Agreement”) is dated as of December 19, 2019 and is by and among
Chesapeake Energy Corporation (the “Company”), the Guarantors from time to time
party hereto, Deutsche Bank Trust Company Americas, as Parity Lien
Representative (as defined below) of the holders of the Notes (as defined below)
(the “Trustee”), the other Parity Lien Representatives from time to time party
hereto and Deutsche Bank Trust Company Americas, as Collateral Trustee (in such
capacity and together with its successors in such capacity, the “Collateral
Trustee”).

 

RECITALS

 

The Company intends to issue 11.5% Senior Secured Second Lien Notes due 2025
(the “Initial Notes”) in an aggregate principal amount of $2,210,156,000
pursuant to an Indenture dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“Indenture”) among the Company, the Guarantors and the Trustee, as trustee under
the Indenture and as Collateral Trustee.

 

The Company and the Guarantors intend to secure their Obligations under the
Indenture, any future Parity Lien Debt and any other Parity Lien Obligations,
with Liens on all present and future Collateral to the extent that such Liens
have been provided for in the applicable Parity Lien Security Documents.

 

This Agreement sets forth the terms on which each Parity Lien Secured Party
(other than the Collateral Trustee) has appointed the Collateral Trustee to act
as the collateral trustee for the present and future holders of the Parity Lien
Obligations to receive, hold, maintain, administer and distribute the Collateral
at any time delivered to the Collateral Trustee or the subject of the Parity
Lien Security Documents, and to enforce the Parity Lien Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.

 

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

 

AGREEMENT

 

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

 

Article 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1         Defined Terms. The following terms will have the following
meanings:

 

“Act of Parity Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of the holders of Parity Lien Debt representing the Required Parity Lien
Debtholders.

 



1

 

 

“Additional Notes” has the meaning given to the term “Additional Securities” in
the Indenture as in effect on the date hereof.

 

“Additional Parity Lien Debt” has the meaning set forth in Section 3.8(b).

 

“Additional Parity Lien Debt Certificate” means a notice in substantially the
form of Exhibit A.

 

“Additional Secured Debt Designation” means the written agreement of the Parity
Lien Representative of holders of any Series of Parity Lien Debt, as set forth
in the indenture, credit agreement or other agreement governing such Series of
Parity Lien Debt, for the benefit of (i) all holders of existing and future
Priority Lien Debt, the Priority Lien Agent, each existing and future holder of
Priority Liens and (ii) if applicable, all holders of each existing and future
Series of Parity Lien Debt, the Collateral Trustee, and each existing and future
holder of Parity Liens, in each case:

 

(1)       that all Parity Lien Obligations will be and are secured equally and
ratably by all Parity Liens at any time granted by any Obligor to secure any
Obligations in respect of such Series of Parity Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Parity Lien Debt,
and that all such Parity Liens will be enforceable by the Collateral Trustee,
for the benefit of all holders of Parity Lien Obligations, equally and ratably;

 

(2)       that such Parity Lien Representative and the holders of Obligations in
respect of such Series of Parity Lien Debt are bound by the provisions of the
Intercreditor Agreement, including the provisions relating to the ranking of
Priority Liens and Parity Liens and the order of application of proceeds from
the enforcement of Priority Liens and Parity Liens; and

 

(3)       appointing the Collateral Trustee and consenting to the terms of the
Intercreditor Agreement and the performance by the Collateral Trustee of, and
directing the Collateral Trustee to perform, its obligations under this
Agreement or applicable security documents, as applicable, and the Intercreditor
Agreement, together with all such powers as are reasonably incidental thereto.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person directly or indirectly,
whether through the ownership of voting stock, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
or other governing body of such Person or any committee thereof duly authorized
to act on behalf of such Board of Directors or such other governing body.

 

“Business Day” means any day on which banks in The City of New York are open and
which is not a Legal Holiday.

 



2

 

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of corporate
stock, partnership or limited liability company interests or other equity
securities (including, without limitation, beneficial interests in or other
securities of a trust) and any and all warrants, options and rights with respect
thereto (whether or not currently exercisable), including each class of common
stock and preferred stock of such Person, but excluding any instrument
evidencing Indebtedness convertible or exchangeable into equity of such Person,
whether or not such Indebtedness includes any right of participation with the
equity of such Person, unless and until such instrument is so converted or
exchanged.

 

“Collateral” means all properties and assets of the Company and the Guarantors
now owned or at any time hereafter acquired in which Liens have been granted, or
purported to be granted, to the Collateral Trustee to secure any or all of the
Parity Lien Obligations, and from and after the time the Collateral Trustee is
required to release its Liens pursuant to Section 3.2 upon any properties or
assets, shall exclude such properties or assets; provided that if such Liens are
required to be released as a result of the sale, transfer or other disposition
of any properties or assets of the Company or any Guarantor, such assets or
properties will cease to be excluded from the Collateral if the Company or any
Guarantor thereafter acquires or reacquires such assets or properties.

 

“Collateral Trustee” has the meaning set forth in the preamble.

 

“Collateral Trust Joinder” means (i) with respect to the provisions of this
Agreement relating to any Additional Parity Lien Debt, an agreement
substantially in the form of Exhibit B, and (ii) with respect to the provisions
of this Agreement relating to the addition of additional Obligors, an agreement
substantially in the form of Exhibit C.

 

“Company” has the meaning set forth in the preamble.

 

“Credit Agreement” means the “Priority Credit Agreement” as defined in the
Intercreditor Agreement.

 

“Credit Agreement Agent” means, at any time, the Person serving at such time as
the “Agent” or “Administrative Agent” under the Credit Agreement or any other
representative then most recently designated in accordance with the applicable
provisions of the Credit Agreement, together with its successors in such
capacity.

 

“Excluded Property” has the meaning given to such term in the Indenture.

 

“Guarantee” means, individually and collectively, the guarantees given by the
Guarantors pursuant to the applicable Parity Lien Documents.

 

“Guarantors” means the Subsidiaries of the Company that haven given Guarantees
with respect to any Parity Lien Obligations, and their respective successors and
assigns, in each case until their respective Guarantee of all Parity Lien
Obligations is released in accordance with the terms of the applicable Parity
Lien Documents.

 



3

 

 

“Indebtedness” has the meaning assigned to such term in the Indenture as in
effect on the date hereof, and any component definition used therein has the
meaning set forth in the Indenture as in effect on the date hereof.

 

“Indemnified Liabilities” means any and all liabilities (including all
environmental liabilities), obligations, losses, damages, penalties, actions,
judgments, suits, costs, taxes, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, performance, administration
or enforcement of this Agreement or any of the other Parity Lien Security
Documents, including any of the foregoing relating to the use of proceeds of any
Parity Lien Debt or the violation of, noncompliance with or liability under, any
law (including environmental laws) applicable to or enforceable against the
Company, any Subsidiary of the Company or any Guarantor or any of the Collateral
and all reasonable costs and expenses (including reasonable fees and expenses of
legal counsel selected by the Indemnitee) incurred by any Indemnitee in
connection with any claim, action, investigation or proceeding in any respect
relating to any of the foregoing, whether or not suit is brought.

 

“Indemnitee” has the meaning set forth in Section 7.9(a).

 

“Indenture” has the meaning set forth in the recitals.

 

“Initial Notes” has the meaning set forth in the recitals.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)               any case commenced by or against any Obligor under Title 11 of
the United States Code, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
such Obligor, any receivership or assignment for the benefit of creditors
relating to an Obligor or any similar case or proceeding relative to an Obligor
or its creditors, as such, in each case whether or not voluntary;

 

(2)               any liquidation, dissolution, marshalling of assets or
liabilities or other winding up of or relating to an Obligor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(3)               any other proceeding of any type or nature (including any
composition agreement) in which substantially all claims of creditors of any
Obligor are determined and any payment or distribution is or may be made on
account of such claims.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Company, the Guarantors, the Collateral Trustee,
on behalf of itself and the holders of the Notes and any other Parity Lien
Obligations, the Priority Lien Agent, and the other parties from time to time
party thereto, as the same may be amended, restated, supplemented or otherwise
modified or replaced from time to time.

 

“Junior Lien” has the meaning assigned to the term “Third Lien” in the
Intercreditor Agreement.

 



4

 

 

“Junior Lien Debt” has the meaning assigned to the term “Third Lien Debt” in the
Intercreditor Agreement.

 

“Junior Lien Documents” has the meaning assigned to the term “Third Lien
Documents” in the Intercreditor Agreement.

 

“Legal Holiday” is a Saturday, a Sunday or a day on which banks and trust
companies in The City of New York are not required by law or executive order to
be open.

 

“Lien” means, with respect to any Person, any mortgage, pledge, lien,
encumbrance, easement, restriction, charge or adverse claim affecting title or
resulting in an encumbrance against real or personal property of such Person, or
a security interest of any kind, including any conditional sale or other title
retention agreement, any lease in the nature thereof or other similar agreement
to sell, in each case securing obligations of such Person.

 

“Mortgage” means all security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Company or any Guarantor creating (or purporting to create) a Lien upon
Collateral in favor of the Collateral Trustee, for the benefit of any of the
Parity Lien Secured Parties, in each case, as amended, modified, renewed,
restated or replaced, in whole or in part, from time to time, in accordance with
its terms and ‎Section 7.1.

 

“Mortgaged Property” has the meaning set forth in Section 3.8(d)(1).

 

“Notes” means, collectively, the Initial Notes and the Additional Notes for
which the requirements set forth in Section 3.8 of this Agreement have been
satisfied.

 

“Note Documents” means the Indenture, the Notes, the Guarantees thereof, the
Intercreditor Agreement and the Notes Security Documents.

 

“Notes Security Documents” means this Agreement, each Collateral Trust Joinder,
the Security Agreement and all security agreements, pledge agreements,
collateral assignments, Mortgages, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Company or any Guarantor creating (or purporting to create) a Parity Lien
upon Collateral in favor of the Collateral Trustee for the benefit of holders of
the Notes, in each case, as amended, modified, renewed, restated or replaced, in
whole or in part, from time to time, in accordance with its terms and Section
7.1.

 

“Obligations” means any principal (including reimbursement obligations and
obligations to provide cash collateral with respect to letters of credit whether
or not drawn), interest, premium (if any), fees, indemnifications,
reimbursements, expenses and other liabilities payable under the documentation
governing any Indebtedness including, to the extent legally permitted, all
interest, fees and other amounts incurred, accrued or arising thereon after the
commencement of any Insolvency or Liquidation Proceeding at the applicable
interest rate, including any applicable post-default interest rate even if such
interest, fees and other amounts are not enforceable, allowable or allowed as a
claim in such proceeding.

 

“Obligors” means the Company and the Guarantors.

 



5

 

 

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

 

(a)               a statement that the Person making such certificate has read
such covenant or condition;

 

(b)               a brief statement as to the nature and scope of the
examination or investigation upon which the statements or opinions contained in
such certificate are based;

 

(c)               a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and

 

(d)               a statement as to whether or not, in the opinion of such
Person, such condition or covenant has been satisfied.

 

“Parity Lien” means a Lien granted by any Obligor in favor of the Collateral
Trustee pursuant to a Parity Lien Security Document, at any time, upon any
property of such Obligor to secure Parity Lien Obligations.

 

“Parity Lien Debt” means:

 

(1)               the Initial Notes and Guarantees thereof; and

 

(2)               all additional Indebtedness of any Obligor (including
Additional Notes and Guarantees thereof), in each case that was permitted to be
incurred and secured in accordance with the Secured Debt Documents equally and
ratably with the Notes by a Parity Lien; provided that in the case of any
Indebtedness referred to in this clause (2), that:

 

(a)               on or before the date on which such Indebtedness is incurred
by any Obligor, such Indebtedness is designated by the Company, in an Additional
Parity Lien Debt Certificate executed and delivered in accordance with Section
3.8(b) as “Parity Lien Debt” for the purposes of the Indenture and this
Agreement; provided further that no such Indebtedness may be designated as both
Parity Lien Debt and Priority Lien Debt or Junior Lien Debt (or any combination
of the three);

 

(b)               other than in the case of any Additional Notes, such
Indebtedness is governed by an indenture, credit agreement or other agreement
that includes an Additional Secured Debt Designation and, in each case, the
Parity Lien Representative of such Parity Lien Debt (other than Additional
Notes) shall have executed a joinder to the Intercreditor Agreement in the form
provided therein; and

 

(c)               all other requirements set forth in Section 3.8 have been
complied with;

 

provided, further that in the case of any Additional Notes, on or before the
date on which Indebtedness in respect of Additional Notes is incurred, the
Company will deliver to the Collateral Trustee an Officers’ Certificate stating
that such Indebtedness is permitted by each applicable Parity Lien Document to
be incurred and secured with a Parity Lien equally and ratably with all
previously existing and future Parity Lien Debt.

 



6

 

 

“Parity Lien Debt Default” means any “Event of Default” as defined in the
Indenture, or any similar event or condition set forth in any other Parity Lien
Document that causes, or permits holders of the applicable Series of Parity Lien
Debt outstanding thereunder (with or without the giving of notice or lapse of
time, or both, and whether or not notice has been given or time has lapsed) to
cause, the Parity Lien Debt outstanding thereunder to become immediately due and
payable.

 

“Parity Lien Documents” means, collectively, the Note Documents (excluding the
Intercreditor Agreement) and any additional indenture, supplemental indenture,
credit agreement or other agreement governing each other Series of Parity Lien
Debt and the Parity Lien Security Documents.

 

“Parity Lien Obligations” means Parity Lien Debt and all other Obligations in
respect thereof. Notwithstanding any other provision hereof, the term “Parity
Lien Obligations” will include accrued interest, fees, costs, and other charges
incurred under the Parity Lien Documents, whether incurred before or after
commencement of an Insolvency or Liquidation Proceeding and whether or not
allowable in an Insolvency or Liquidation Proceeding.

 

“Parity Lien Representative” means:

 

(1)               in the case of the Notes, the Trustee; and

 

(2)               in the case of any other Series of Parity Lien Debt, the
trustee, agent or representative of the holders of such Series of Parity Lien
Debt that (A) is appointed to act for the holders of such Series of Parity Lien
Debt (for purposes related to the administration of the Parity Lien Security
Documents) pursuant to the indenture, credit agreement or other agreement
governing such Series of Parity Lien Debt, together with its successors in such
capacity, and (B)  has become a party to this Agreement by executing a
Collateral Trust Joinder.

 

“Parity Lien Secured Parties” has the meaning assigned to the term “Second Lien
Secured Parties” in the Intercreditor Agreement.

 

“Parity Lien Security Documents” means this Agreement, each Collateral Trust
Joinder, the Indenture (insofar as the same grants a Lien on the Collateral),
any additional indenture, supplemental indenture, credit agreement or other
agreement governing each other Series of Parity Lien Debt (in each case, insofar
as the same grants a Lien on the Collateral), the Notes Security Documents, and
all other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security executed and delivered by any Obligor
creating (or purporting to create) a Lien upon Collateral in favor of the
Collateral Trustee, for the benefit of any of the Parity Lien Secured Parties,
in each case, as amended, modified, renewed, restated or replaced, in whole or
in part, from time to time, in accordance with its terms and Section 7.1.

 



7

 

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, estate, association, unincorporated organization
or government or any agency or political subdivision thereof.

 

“Priority Lien” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Priority Lien Agent” means the Credit Agreement Agent, or if the Credit
Agreement ceases to exist, the collateral agent or other representative of
lenders or holders of Priority Lien Obligations designated pursuant to the terms
of the Priority Lien Documents pursuant to which such Priority Lien Obligations
were issued and the Intercreditor Agreement.

 

“Priority Lien Debt” has the meaning assigned to such term in the Intercreditor
Agreement.

 

“Priority Lien Documents” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Priority Lien Obligations” has the meaning assigned to such term in the
Intercreditor Agreement.

 

“Reaffirmation Agreement” means an agreement reaffirming the security interests
granted to the Collateral Trustee in substantially the form attached as Exhibit
1 to Exhibit A of this Agreement.

 

“Required Parity Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Parity Lien Debt then outstanding (and
including a majority in principal amount of the Notes), calculated in accordance
with the provisions of Section 7.2. For purposes of this definition, Parity Lien
Debt registered in the name of, or beneficially owned by, the Company or any
Affiliate of the Company will be deemed not to be outstanding.

 

“Secured Debt Documents” means the Priority Lien Documents, the Parity Lien
Documents and the Junior Lien Documents.

 

“Security Agreement” means the Collateral Agreement dated as of the the date
hereof made by the Obligors in favor the Collateral Trustee.

 

“Series of Parity Lien Debt” means, severally, the Notes and each other issue or
series of Parity Lien Debt for which a single transfer register is maintained.

 

“Subsidiary” means any subsidiary of the Company. A “subsidiary” of any Person
means:

 

(1)               a corporation a majority of whose Voting Stock is at the time,
directly or indirectly, owned by such Person, by one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person;

 

(2)               a partnership in which such Person or a subsidiary of such
Person is, at the date of determination, a general or limited partner of such
partnership, but only if such Person or its subsidiary is entitled to receive
more than 50% of the assets of such partnership upon its dissolution, or

 



8

 

 

(3)               any other Person (other than a corporation or partnership) in
which such Person, directly or indirectly, at the date of determination thereof,
has (x) at least a majority ownership interest or (y) the power to elect or
direct the election of a majority of the Board of Directors of such Person.

 

“Trustee” has the meaning set forth in the recitals.

 

“Trust Estate” has the meaning set forth in Section 2.1.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other applicable jurisdiction.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock has voting power by
reason of contingency) to vote in the election of members of the Board of
Directors of such Person.

 

Section 1.2            Rules of Interpretation.

 

(a)          All capitalized terms used in this Agreement and not otherwise
defined herein have the meanings assigned to them in the Indenture.

 

(b)          Unless otherwise indicated, any reference to any agreement or
instrument will be deemed to include a reference to that agreement or instrument
as assigned, amended, supplemented, amended and restated, or otherwise modified
and in effect from time to time or replaced in accordance with the terms of this
Agreement.

 

(c)          The use in this Agreement or any of the other Parity Lien Security
Documents of the word “include” or “including,” when following any general
statement, term or matter, will not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but will be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The word “will” shall be construed to have the same meaning and
effect as the word “shall.”

 

(d)          References to “Sections,” “clauses,” “recitals” and the “preamble”
will be to Sections, clauses, recitals and the preamble, respectively, of this
Agreement unless otherwise specifically provided. References to “Articles” will
be to Articles of this Agreement unless otherwise specifically provided.
References to “Exhibits” will be to Exhibits to this Agreement unless otherwise
specifically provided.

 

(e)          Notwithstanding anything to the contrary in this Agreement, any
references contained herein to any section, clause, paragraph, definition or
other provision of the Indenture (including any definition contained therein)
shall be deemed to be a reference to such section, clause, paragraph, definition
or other provision of the Indenture as in effect on the date of this Agreement;
provided that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the Indenture (including any definition contained therein) as amended or
modified from time to time if such amendment or modification has been made in
accordance with the Indenture. Unless otherwise set forth herein, references to
principal amount shall include, without duplication, any reimbursement
obligations with respect to a letter of credit and the face amount of any
outstanding letter of credit (whether or not such amount is, at the time of
determination, drawn or available to be drawn).

 



9

 

 

This Agreement and the other Parity Lien Security Documents will be construed
without regard to the identity of the party who drafted it and as though the
parties participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Parity Lien Security Documents.

 

Article 2
THE TRUST ESTATE

 

Section 2.1         Declaration of Trust.

 

To secure the payment of the Parity Lien Obligations and in consideration of the
premises and the mutual agreements set forth herein, each of the Obligors hereby
confirms the grant of Liens in favor of the Collateral Trustee, and the
Collateral Trustee hereby accepts and agrees to hold, in trust under this
Agreement for the benefit of all current and future Parity Lien Secured Parties,
all of such Obligor’s right, title and interest in, to and under all Collateral
and all Liens now or hereafter granted to the Collateral Trustee by each Obligor
under any Parity Lien Security Document for the benefit of the Parity Lien
Secured Parties, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Parity Lien Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash proceeds thereof (collectively, the “Trust
Estate”).

 

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future Parity Lien Secured Parties as security for the payment of
all present and future Parity Lien Obligations.

 

Notwithstanding the foregoing, if at any time:

 

(1)               all Liens securing the Parity Lien Obligations have been
released as provided in Section 4.1;

 

(2)               the Collateral Trustee holds no other property in trust as
part of the Trust Estate;

 

(3)               no monetary obligation (other than indemnification and other
contingent obligations not then due and payable and letters of credit that have
been cash collateralized at the lower of (A) 105% of the aggregate undrawn
amount and (B) the percentage of the aggregate undrawn amount required for
release of Liens under the terms of the applicable Parity Lien Documents) is
outstanding and payable under this Agreement to the Collateral Trustee or any of
its co-trustees or agents (whether in an individual or representative capacity);
and

 



10

 

 

(4)               the Company delivers to the Collateral Trustee an Officers’
Certificate stating that all Parity Liens of the Collateral Trustee have been
released in compliance with all applicable provisions of the Parity Lien
Documents and that the Obligors are not required by any Parity Lien Document to
grant any Parity Lien upon any property,

 

then the Trust Estate arising hereunder will terminate, except that all
provisions set forth in Sections 7.8 and 7.9 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

 

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

 

Section 2.2         Collateral Shared Equally and Ratably. The parties to this
Agreement agree that the payment and satisfaction of all of the Parity Lien
Obligations will be secured equally and ratably by the Parity Liens established
in favor of the Collateral Trustee for the benefit of the Parity Lien Secured
Parties, notwithstanding the time of incurrence of any Parity Lien Obligations
or time or method of creation or perfection of any Parity Liens securing such
Parity Lien Obligations.

 

Section 2.3         Similar Collateral and Agreements. The parties to this
Agreement agree that it is their intention that the Parity Liens be identical.
In furtherance of the foregoing, the parties hereto agree that the Parity Lien
Security Documents (other than the Notes Security Documents) shall be in all
material respects the same forms of documents as the respective Notes Security
Documents creating Liens on the Collateral.

 

Article 3
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

 

Section 3.1         Appointment and Undertaking of the Collateral Trustee.

 

(a)          Each Parity Lien Secured Party (other than the Collateral Trustee)
acting through its respective Parity Lien Representative hereby appoints the
Collateral Trustee to serve as collateral trustee hereunder on the terms and
conditions set forth herein. Subject to, and in accordance with, this Agreement,
the Collateral Trustee will, as collateral trustee, for the benefit solely and
exclusively of the present and future Parity Lien Secured Parties:

 

(1)               accept, enter into, hold, maintain, administer and enforce all
Parity Lien Security Documents, including all Collateral subject thereto, and
all Liens created thereunder, perform its obligations hereunder and under the
Parity Lien Security Documents and protect, exercise and enforce the interests,
rights, powers and remedies granted or available to it under, pursuant to or in
connection with the Parity Lien Security Documents;

 



11

 

 

(2)               take all lawful and commercially reasonable actions permitted
under the Parity Lien Security Documents that it may deem necessary or advisable
to protect or preserve its interest in the Collateral subject thereto and such
interests, rights, powers and remedies;

 

(3)               deliver and receive notices pursuant to this Agreement and the
Parity Lien Security Documents;

 

(4)               sell, assign, collect, assemble, foreclose on, institute legal
proceedings with respect to, or otherwise exercise or enforce the rights and
remedies of a secured party (including a mortgagee and trust deed beneficiary)
with respect to the Collateral under the Parity Lien Security Documents and its
other interests, rights, powers and remedies;

 

(5)               remit as provided in Section 3.4 all cash proceeds received by
the Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Parity Lien Security Documents or any of
its other interests, rights, powers or remedies;

 

(6)               execute and deliver amendments to the Parity Lien Security
Documents as from time to time authorized pursuant to Section 7.1 accompanied by
an Officers’ Certificate to the effect that the amendment was permitted under
Section 7.1;

 

(7)               release or subordinate any Lien granted to it by any Parity
Lien Security Document upon any Collateral if and as required by Section 3.2;
and

 

(8)               enter into and perform its obligations and protect, exercise
and enforce its interest, rights, powers and remedies under the Intercreditor
Agreement.

 

(b)          Each party to this Agreement acknowledges and consents to the
undertaking of the Collateral Trustee set forth in Section 3.1(a) and agrees to
each of the other provisions of this Agreement applicable to the Collateral
Trustee.

 

(c)          Notwithstanding anything to the contrary contained in this
Agreement, the Collateral Trustee will not commence any exercise of remedies or
any foreclosure actions or otherwise take any action or proceeding against any
of the Collateral (other than actions as necessary to prove, protect or preserve
the Liens securing the Parity Lien Obligations to the extent permitted pursuant
to the Intercreditor Agreement) unless and until it shall have been directed by
written notice of an Act of Parity Lien Debtholders and then only in accordance
with the provisions of this Agreement and the Intercreditor Agreement.

 

(d)          Notwithstanding anything to the contrary contained in this
Agreement, neither the Company nor any of its Affiliates may serve as Collateral
Trustee.

 

Section 3.2         Release or Subordination of Liens. The Collateral Trustee
will not release or subordinate any Lien of the Collateral Trustee or consent to
the release or subordination of any Lien of the Collateral Trustee, except:

 



12

 

 

(a)          as directed by an Act of Parity Lien Debtholders accompanied by an
Officers’ Certificate to the effect that the release or subordination was
permitted by each applicable Parity Lien Document and otherwise satisfying the
requirements of Section 4.1(b)(1) and 4.1(b)(2);

 

(b)          as required by Article 4;

 

(c)          to release or subordinate Liens on Collateral to the extent
permitted by each applicable Parity Lien Document; provided that the Collateral
Trustee receives an Officers’ Certificate confirming the foregoing;

 

(d)          as ordered pursuant to applicable law under a final and
nonappealable order or judgment of a court of competent jurisdiction; or

 

(e)          for the subordination of the Trust Estate and the Parity Liens to
the extent required by the Intercreditor Agreement; provided that the Collateral
Trustee receives an Officers’ Certificate confirming the foregoing.

 

Section 3.3         Enforcement of Liens. If the Collateral Trustee at any time
receives written notice from a Parity Lien Representative stating that any event
has occurred that constitutes a default under any Parity Lien Document entitling
the Collateral Trustee to foreclose upon, collect or otherwise enforce its Liens
under the Parity Lien Security Documents, the Collateral Trustee will promptly
deliver written notice thereof to each Parity Lien Representative. Thereafter,
the Collateral Trustee may await direction by an Act of Parity Lien Debtholders
and, subject to the terms of the Intercreditor Agreement, will act, or decline
to act, as directed by an Act of Parity Lien Debtholders, in the exercise and
enforcement of the Collateral Trustee’s interests, rights, powers and remedies
in respect of the Collateral or under the Parity Lien Security Documents or
applicable law and, following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Parity Lien Debtholders.
Unless it has been directed to the contrary by an Act of Parity Lien
Debtholders, the Collateral Trustee in any event may (but will not be obligated
to) take or refrain from taking such action with respect to any default under
any Parity Lien Document as it may deem advisable and in the interest of the
holders of Parity Lien Obligations, all in the Collateral Trustee’s sole
discretion.

 

Section 3.4         Application of Proceeds.

 

(a)               Subject to the terms of the Intercreditor Agreement, the
Collateral Trustee will apply the proceeds of any collection, sale, foreclosure
or other realization upon, or exercise of any right or remedy with respect to,
any Collateral, and any condemnation proceeds with respect to the Collateral, in
the following order of application:

 

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs, expenses or
other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Parity Lien
Document (including, but not limited to, indemnification obligations);

 



13

 

 

SECOND, to the respective Parity Lien Representatives equally and ratably for
application to the payment of all outstanding Parity Lien Debt and any other
Parity Lien Obligations that are then due and payable in such order as may be
provided in the Parity Lien Documents in an amount sufficient to pay in full in
cash all outstanding Parity Lien Debt and all other Parity Lien Obligations that
are then due and payable (including, to the extent legally permitted, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Parity Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding but excluding contingent indemnity
obligations for which no claim has been made), and including the discharge or
cash collateralization (at the lower of (1) 105% of the aggregate undrawn amount
and (2) the percentage of the aggregate undrawn amount required for release of
Liens under the terms of the applicable Parity Lien Document) of all outstanding
letters of credit, if any, constituting Parity Lien Debt);

 

THIRD, to the repayment of Junior Lien Debt and any other Obligations secured by
a permitted Junior Lien on the Collateral sold or realized upon; and

 

FOURTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the applicable Obligor, and
as directed in writing by the Company, its successors or assigns, or as a court
of competent jurisdiction may direct.

 

(b)          This Section 3.4 is intended for the benefit of, and will be
enforceable as a third party beneficiary by, each present and future holder of
Parity Lien Obligations, each present and future Parity Lien Representative and
the Collateral Trustee as holder of Parity Liens. The Parity Lien Representative
of each future Series of Parity Lien Debt will be required to deliver to the
Collateral Trustee a Collateral Trust Joinder as provided in Section 3.8 at the
time of incurrence of such Series of Parity Lien Debt (it being understood that
the Trustee shall be the Parity Lien Representative of the holders of the
Initial Notes and any Additional Notes, and no Collateral Trustee Joinder shall
be required to be delivered in connection with an issuance of Additional Notes).

 

(c)          In connection with the application of proceeds pursuant to Section
3.4(a), except as otherwise directed by an Act of Parity Lien Debtholders, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

 

(d)          In making the determinations and allocations in accordance with
Section 3.4(a), the Collateral Trustee may conclusively rely upon information
supplied by the relevant Parity Lien Representative as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to its
respective Parity Lien Debt and any other Parity Lien Obligations.

 

Section 3.5         Powers of the Collateral Trustee.

 

(a)          The Collateral Trustee is irrevocably authorized and empowered to
enter into and perform its obligations and protect, perfect, exercise and
enforce its interest, rights, powers and remedies under the Parity Lien Security
Documents and applicable law and in equity and to act as set forth in this
Article 3 or, subject to the other provisions of this Agreement, as requested in
any lawful directions given to it from time to time in respect of any matter by
an Act of Parity Lien Debtholders.

 



14

 

 

(b)               No Parity Lien Representative or holder of Parity Lien
Obligations (other than the Collateral Trustee) will have any liability
whatsoever for any act or omission of the Collateral Trustee, and the Collateral
Trustee will have no liability whatsoever for any act or omission of any Parity
Lien Representative or any holder of Parity Lien Obligations.

 

Section 3.6         Documents and Communications. The Collateral Trustee will
permit each Parity Lien Representative and each holder of Parity Lien
Obligations upon reasonable written notice and at reasonable times from time to
time to inspect and copy, at the cost and expense of the party requesting such
copies, any and all Parity Lien Security Documents and other documents, notices,
certificates, instructions or communications received by the Collateral Trustee
in its capacity as such.

 

Section 3.7         For Sole and Exclusive Benefit of Holders of Parity Lien
Obligations. The Collateral Trustee will accept, hold, administer and enforce
all Liens on the Collateral at any time transferred or delivered to it and all
other interests, rights, powers and remedies at any time granted to or
enforceable by the Collateral Trustee and all other property of the Trust Estate
solely and exclusively for the benefit of the present and future holders of
present and future Parity Lien Obligations, and will distribute all proceeds
received by it in realization thereon or from enforcement thereof solely and
exclusively pursuant to the provisions of Section 3.4.

 

Section 3.8         Additional Parity Lien Debt.

 

(a)          The Collateral Trustee will, as trustee hereunder, perform its
undertakings set forth in Section 3.1(a) with respect to any Parity Lien
Obligations constituting Additional Notes or a Series of Parity Lien Debt that
is issued or incurred after the date hereof; provided that:

 

(1)               such Parity Lien Obligations are identified as Parity Lien
Debt in accordance with the procedures set forth in Section 3.8(b); and

 

(2)               except in the case of Additional Notes, the designated Parity
Lien Representative identified pursuant to Section 3.8(b) signs a Collateral
Trust Joinder and delivers the same to the Collateral Trustee.

 

(b)          The Company will be permitted to designate as an additional holder
of Parity Lien Debt hereunder each Person who is, or who becomes, the registered
holder of Parity Lien Debt incurred by the Company or any Guarantor after the
date of this Agreement in accordance with the terms of all applicable Parity
Lien Documents, Priority Lien Documents and Junior Lien Documents. The Company
may only effect such designation by delivering to the Collateral Trustee an
Additional Parity Lien Debt Certificate that:

 

(1)               states that the applicable Obligor intends to incur additional
Parity Lien Debt (“Additional Parity Lien Debt”) that is permitted by each
applicable Parity Lien Document to be secured with a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;

 



15

 

 

(2)               except in the case of Additional Notes, specifies the name,
address and contact information of the Parity Lien Representative for such
series of Additional Parity Lien Debt for purposes of Section 7.6;

 

(3)               attaches as Exhibit 1 to such Additional Parity Lien Debt
Certificate a Reaffirmation Agreement in substantially the form attached as
Exhibit 1 to Exhibit A of this Agreement, which Reaffirmation Agreement has been
duly executed by the Company and each Guarantor; and

 

(4)               states that the Company has caused a copy of the Additional
Parity Lien Debt Certificate and, except in the case of Additional Notes, the
related Collateral Trust Joinder to be delivered to each then existing Parity
Lien Representative.

 

Although the Company shall be required to deliver a copy of each Additional
Parity Lien Debt Certificate and each Collateral Trust Joinder to each then
existing Parity Lien Representative, the failure to so deliver a copy of the
Additional Parity Lien Debt Certificate and/or Collateral Trust Joinder to any
then existing Parity Lien Representative shall not affect the status of such
debt as Additional Parity Lien Debt if the other requirements of this Section
3.8 are complied with. Each of the Collateral Trustee and the other then
existing Parity Lien Representatives shall have the right to request that the
Company provide a legal opinion or opinions of counsel (subject to customary
assumptions and qualifications) as to the Additional Parity Lien Debt being
secured by a valid and perfected security interest in the Collateral; provided
that (i) such legal opinion or opinions need not address any collateral of a
type not previously covered by any legal opinion delivered by or on behalf of
the Company and (ii) nothing shall preclude such legal opinion or opinions from
being delivered on a post-closing basis after the incurrence of such Additional
Parity Lien Debt if permitted by the Parity Lien Representative for such
Additional Parity Lien Debt. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Company or any Guarantor to incur
additional Indebtedness (including Additional Notes) unless otherwise permitted
by the terms of all applicable Parity Lien Documents, Priority Lien Documents
and Junior Lien Documents.

 

(c)          With respect to any Parity Lien Obligations constituting Additional
Notes or a Series of Parity Lien Debt that is issued or incurred after the date
hereof, each Obligor agrees to take such actions (if any) as may from time to
time reasonably be requested by the Collateral Trustee, any Parity Lien
Representative or any Act of Parity Lien Debtholders, and enter into such
technical amendments, modifications and/or supplements to the then existing
Guarantees and Parity Lien Security Documents (or execute and deliver such
additional Parity Lien Security Documents) as may from time to time be
reasonably requested by such Persons (including as contemplated by Section
3.8(d) below), to ensure that the Additional Notes or the Additional Parity Lien
Debt, as applicable, are secured by, and entitled to the benefits of, the Parity
Lien Security Documents, and each Parity Lien Secured Party (by its acceptance
of the benefits hereof) hereby agrees to, and authorizes the Collateral Trustee
to enter into, any such technical amendments, modifications and/or supplements
(and additional Parity Lien Security Documents). The Obligors hereby further
agree that, if there are any recording, filing or other similar fees payable in
connection with any of the actions to be taken pursuant to this Section 3.8(c)
or Section 3.8(d), all such amounts shall be paid by, and shall be for the
account of, the Obligors, on a joint and several basis.

 



16

 

 

(d)          Without limitation of the foregoing, upon reasonable request of the
Collateral Trustee, any Parity Lien Representative or any Act of Parity Lien
Debtholders, each Obligor agrees to take the following actions with respect to
any real property Collateral (including Oil and Gas Properties (as defined in
the Indenture as in effect on the date hereof)) with respect to all Additional
Parity Lien Debt (other than Additional Notes to the extent the aggregate amount
of outstanding Initial Notes and Additional Notes does not exceed the maximum
amount of Indebtedness listed in existing Mortgages) (it being understood that
any such actions may be taken following the incurrence of any such Additional
Parity Lien Debt on a post-closing basis if permitted by the Parity Lien
Representative for such Additional Parity Lien Debt):

 

(1)               each applicable Obligor shall enter into, and deliver to the
Collateral Trustee, a Mortgage modification or new Mortgage with regard to each
real property subject to a Mortgage (each such property a “Mortgaged Property”),
in proper form for recording in all applicable jurisdictions, in a form and
substance reasonably satisfactory to the Collateral Trustee; and

 

(2)               each applicable Obligor will cause to be delivered to the
Collateral Trustee a local counsel opinion (subject to customary assumptions and
qualifications) to the effect that the Collateral Trustee has a valid and
perfected Lien with respect to each such Mortgaged Property, provided that, in
the case of Additional Notes, to the extent Mortgages have previously been
recorded in the public records of the state applicable to such additional
Mortgages or amendments or supplements to prior Mortgages, no such opinion shall
be required unless a corresponding opinion will be delivered to the Priority
Lien Agent, and in the case of other Additional Parity Lien Debt, such opinion
requirements will be subject to the applicable Parity Lien Documents.

 

The Company will deliver an Officers’ Certificate to the Collateral Trustee
confirming that the foregoing conditions have been satisfied.

 

Article 4
OBLIGATIONS ENFORCEABLE BY THE OBLIGORS

 

Section 4.1         Release of Liens on Collateral.

 

(a)          The Collateral Trustee’s Liens upon the Collateral will be
automatically released:

 

(1)               in whole, upon (A) payment in full in cash and discharge of
all outstanding Parity Lien Debt and all other Parity Lien Obligations that are
outstanding, due and payable at the time all of the Parity Lien Debt is paid in
full in cash and discharged (other than contingent indemnity obligations for
which no claim has been made), (B) termination or expiration of all commitments
to extend credit under all Parity Lien Documents and (C) the cancellation or
termination or cash collateralization (at the lower of (1) 105% of the aggregate
undrawn amount and (2) the percentage of the aggregate undrawn amount required
for release of Liens under the terms of the applicable Parity Lien Documents) of
all outstanding letters of credit issued pursuant to any Parity Lien Documents;

 



17

 

 

(2)               as to any Collateral of an Obligor that is (A) released as a
Guarantor under each Parity Lien Document and (B) not obligated (as primary
obligor or guarantor) with respect to any other Parity Lien Obligations and so
long as the respective release does not violate the terms of any Parity Lien
Document which then remains in effect, and subject to the satisfaction of the
requirements set forth in Section 4.01(a)(i) of the Intercreditor Agreement;

 

(3)               as to any Collateral of an Obligor that is sold, transferred
or otherwise disposed of by an Obligor to a Person that is not (either before or
after such sale, transfer or disposition) the Company or a Subsidiary in a
transaction or other circumstance that does not violate Section 4.12 of the
Indenture (other than the obligation to apply proceeds of such Collateral Sale
(as defined in the Indenture) as provided in such Section 4.12 of the Indenture)
and is permitted by all of the other Parity Lien Documents, and subject to the
satisfaction of the requirements set forth in Section 4.01(a)(i) of the
Intercreditor Agreement, at the time of such sale, transfer or other disposition
or to the extent of the interest sold, transferred or otherwise disposed of;
provided that the Collateral Trustee’s Liens upon the Collateral will not be
released if the sale or other disposition is subject to Section 5.01 of the
Indenture;

 

(4)               as to a release of less than all or substantially all of the
Collateral, if consent to the release of all Parity Liens on such Collateral has
been given by an Act of Parity Lien Debtholders;

 

(5)               in whole, if the Liens on such Collateral have been released
in accordance with the terms of each Series of Parity Lien Debt;

 

(6)               as to a release of all or substantially all of the Collateral,
if (A) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Parity Lien Debt at the time
outstanding as provided for in the applicable Parity Lien Documents and (B) the
Company, as applicable, has delivered an Officers’ Certificate to the Collateral
Trustee certifying that all such necessary consents have been obtained;

 

(7)               as to any Collateral that becomes Excluded Property; or

 

(8)               if and to the extent, and in the manner, required by Section
4.01(a) of the Intercreditor Agreement.

 

(b)          The Collateral Trustee agrees for the benefit of the Obligors that
if the Collateral Trustee at any time receives:

 

(1)               an Officers’ Certificate (which the Collateral Trustee shall
be entitled to rely upon) stating that (A) the signing officer has read Article
4 of this Agreement and understands the provisions and the definitions relating
hereto, (B) such officer has made such examination or investigation as is
necessary to enable him or her to express an informed opinion as to whether or
not the conditions precedent in this Agreement, the Intercreditor Agreement and
all other Parity Lien Documents, if any, relating to the release of the
Collateral have been complied with, (C) in the opinion of such officer, such
conditions precedent, if any, have been complied with and (D) such release of
Collateral did not violate the terms of any applicable Parity Lien Document; and

 



18

 

 

(2)               the proposed instrument or instruments releasing such Lien as
to such property in recordable form, if applicable;

 

then, promptly following receipt by the Collateral Trustee of the items required
by this Section 4.1(b), upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) and
deliver evidence of such release to the applicable Obligor; provided that, in
the case of a release of Liens under Section 4.1(a)(8), the Collateral Trustee
shall execute and deliver such proposed instruments releasing its Liens
contemporaneously with the execution and delivery of such similar instruments by
the Priority Lien Agent in accordance with the terms of the Intercreditor
Agreement.

 

(c)          The Collateral Trustee hereby agrees that:

 

(1)               in the case of any release pursuant to Section 4.1(a)(3), if
the terms of any such sale, transfer or other disposition require the payment of
the purchase price to be contemporaneous with the delivery of the applicable
release, then, subject to the Intercreditor Agreement and at the written request
of and at the expense of the applicable Obligor, the Collateral Trustee will
either (A) be present at and deliver the release at the closing of such
transaction or (B) deliver the release under customary escrow arrangements that
permit such contemporaneous payment and delivery of the release; and

 

(2)               at any time when a Parity Lien Debt Default has occurred and
is continuing, within one Business Day of the receipt by it of any Act of Parity
Lien Debtholders pursuant to Section 4.1(a)(4), the Collateral Trustee will
deliver a copy of such Act of Parity Lien Debtholders to each Parity Lien
Representative.

 

Section 4.2         Delivery of Copies to Parity Lien Representatives. The
Company will deliver to each Parity Lien Representative a copy of each Officers’
Certificate delivered to the Collateral Trustee pursuant to Section 4.1(b),
together with copies of all documents delivered to the Collateral Trustee with
such Officers’ Certificate. The Parity Lien Representatives will not be
obligated to take notice thereof or to act thereon. Each Parity Lien
Representative shall, following receipt by it of the Officers’ Certificate and
proposed release instrument(s) delivered to the Collateral Trustee pursuant to
Section 4.1(b), deliver a copy of such notice to each registered holder of the
Series of Parity Lien Debt for which it acts as Parity Lien Representative to
the extent and within the timeframe required by the applicable Parity Lien Debt
Documents.

 

Section 4.3         Collateral Trustee not Required to Serve, File or Record.
Subject to Section 3.2, the Collateral Trustee is not required to serve, file,
register or record any instrument releasing or subordinating its Liens on any
Collateral; provided that if any Obligor shall make a written demand for a
termination statement under Section 9-513(c) of the UCC, the Collateral Trustee
shall comply with the written request of such Obligor to comply with the
requirements of such UCC provision (which written request must be accompanied by
an Officers’ Certificate relating to the same); provided, further, that the
Collateral Trustee must first confirm with the Parity Lien Representatives that
the requirements of such UCC provisions have been satisfied.

 



19

 

 

Section 4.4         Release of Liens in Respect of Notes. In addition to any
release pursuant to Section 4.1 hereof, the Collateral Trustee’s Parity Liens
will no longer secure the Notes outstanding under the Indenture or any other
Obligations under the Note Documents, and the right of the holders of the Notes
to the benefits and proceeds of the Collateral Trustee’s Parity Liens on the
Collateral will terminate and be discharged upon written certification to that
effect delivered by the Trustee to the Collateral Trustee in connection with a
release under the Indenture.

 

Section 4.5         Release of Liens in Respect of any Series of Parity Lien
Debt other than the Notes. In addition to any release pursuant to Section 4.1
hereof, as to any Series of Parity Lien Debt other than the Notes, the
Collateral Trustee’s Parity Lien will no longer secure such Series of Parity
Lien Debt if such Parity Lien Debt has been paid in full, all commitments to
extend credit in respect of such Series of Parity Lien Debt have been terminated
and all other Parity Lien Obligations related thereto that are outstanding and
unpaid at the time such Series of Parity Lien Debt is paid are also paid in
full, or upon written certification to that effect delivered by the applicable
Parity Lien Representative to the Collateral Trustee in connection with a
release under such Parity Lien Debt or the Intercreditor Agreement.

 

Article 5
IMMUNITIES OF THE COLLATERAL TRUSTEE

 

Section 5.1         No Implied Duty. The Collateral Trustee will not have any
fiduciary duties nor will it have responsibilities or obligations other than
those expressly assumed by it in this Agreement, the other Parity Lien Security
Documents and the Intercreditor Agreement. No implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement, the other Parity Lien Documents or the Intercreditor Agreement, or
otherwise exist against the Collateral Trustee. Without limiting the generality
of the foregoing sentences, the use of the term “trustee” in this Agreement with
reference to the Collateral Trustee is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Trustee will not be required to
take any action that is contrary to applicable law or any provision of this
Agreement, the other Parity Lien Security Documents or the Intercreditor
Agreement.

 

Section 5.2         Appointment of Agents and Advisors. The Collateral Trustee
may execute any of the trusts or powers hereunder or perform any duties
hereunder either directly or by or through agents, attorneys, accountants,
appraisers or other experts or advisors selected by it in good faith as it may
reasonably require and will not be responsible for any misconduct or negligence
on the part of any of them.

 



20

 

 

Section 5.3         Other Agreements. The Collateral Trustee has accepted its
appointment as collateral trustee hereunder and is bound by the Parity Lien
Security Documents executed by the Collateral Trustee as of the date of this
Agreement, and the Collateral Trustee shall at the request of the Company
execute additional Parity Lien Security Documents delivered to it after the date
of this Agreement (including to secure Obligations arising under Additional
Parity Lien Debt to the extent such Obligations are permitted to be incurred and
secured under the Parity Lien Documents); provided that such additional Parity
Lien Security Documents do not adversely affect the rights, privileges, benefits
and immunities of the Collateral Trustee or conflict with the terms of the
Intercreditor Agreement. The Collateral Trustee will not otherwise be bound by,
or be held obligated by, the provisions of any credit agreement, indenture or
other agreement governing Parity Lien Debt (other than this Agreement, the
Indenture and the other Parity Lien Security Documents to which it is a party).

 

Section 5.4         Solicitation of Instructions.

 

(a)          The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Parity Lien Debtholders, an Officers’
Certificate, a legal opinion from counsel to the Company (which counsel may be
an employee or counsel of the Company) or an order of a court of competent
jurisdiction, as to any action that it may be requested or required to take, or
that it may propose to take, in the performance of any of its obligations under
this Agreement or the other Parity Lien Security Documents, and the Collateral
Trustee will not be liable for any action it takes or omits to take in good
faith in reliance on any such certificate, opinion or order. In the absence of
bad faith on its part, the Collateral Trustee may rely, and will be protected in
acting or refraining from acting, upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
Person. The Collateral Trustee need not investigate any fact or matter stated in
the document, but, in the case of any document which is specifically required to
be furnished to the Collateral Trustee pursuant to any provision hereof, the
Collateral Trustee shall examine the document to determine whether it conforms
to the requirements of this Agreement or the applicable Parity Lien Debt
Document (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

 

(b)          No written direction given to the Collateral Trustee by an Act of
Parity Lien Debtholders that in the sole judgment of the Collateral Trustee
imposes, purports to impose or might reasonably be expected to impose upon the
Collateral Trustee any obligation or liability not set forth in or arising under
this Agreement and the other Parity Lien Security Documents will be binding upon
the Collateral Trustee unless the Collateral Trustee elects, at its sole option,
to accept such direction.

 

(c)          The Collateral Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement at the request, order or
direction of the Required Parity Lien Debtholders pursuant to the provisions of
this Agreement, unless such holders shall have furnished to the Collateral
Trustee reasonable security or indemnity satisfactory to it against the costs,
expenses and liabilities which may be incurred therein or thereby.

 



21

 

 

Section 5.5         Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Parity Lien Security Document, except as determined
by a court of competent jurisdiction in a final, nonappealable judgment to have
resulted from the Collateral Trustee’s negligence or willful misconduct.

 

Section 5.6         Documents in Satisfactory Form. The Collateral Trustee will
be entitled to require that all agreements, certificates, opinions, instruments
and other documents at any time submitted to it, including those expressly
provided for in this Agreement, be delivered to it in a form and with
substantive provisions reasonably satisfactory to it. The Collateral Trustee (i)
makes no representation as to the validity or adequacy of any Parity Lien
Document and (ii) is not responsible for any statement in any Parity Lien
Document other than its certificate of authentication and any representations
and warranties made by it.

 

Section 5.7         Entitled to Rely. The Collateral Trustee may seek and rely
upon, and shall be fully protected in relying upon, any judicial order or
judgment, upon any advice, opinion or statement of legal counsel, independent
consultants and other experts selected by it in good faith and upon any
certification, instruction, notice or other writing delivered to it by the
Company or any Guarantor in compliance with the provisions of this Agreement or
delivered to it by any Parity Lien Representative as to the holders of Parity
Lien Obligations for whom it acts, without being required to determine the
authenticity thereof or the correctness of any fact stated therein or the
propriety or validity of service thereof. The Collateral Trustee may act in
reliance upon any instrument comporting with the provisions of this Agreement or
any signature believed by it in good faith to be genuine and may assume that any
Person purporting to give notice or receipt or advice or make any statement or
execute any document in connection with the provisions hereof or the other
Parity Lien Security Documents has been duly authorized to do so. To the extent
an Officers’ Certificate or opinion of counsel is required or permitted under
this Agreement to be delivered to the Collateral Trustee in respect of any
matter, the Collateral Trustee may rely conclusively on an Officers’ Certificate
or opinion of counsel as to such matter and such Officers’ Certificate or
opinion of counsel shall be full warranty and protection to the Collateral
Trustee for any action taken, suffered or omitted by it under the provisions of
this Agreement and the other Parity Lien Security Documents. The Collateral
Trustee (a) shall not be responsible to any Parity Lien Secured Party for any
recitals, statements, information, representations or warranties of any other
Person contained herein, in the Parity Lien Documents or in any document,
certificate or other writing delivered in connection herewith or therewith or
for the execution, effectiveness, genuineness, validity, enforceability,
collectability, priority or sufficiency of this Agreement, the Parity Lien
Documents or the financial condition of the Company, the Guarantors or any of
them and (b) shall not be required to ascertain or inquire as to the performance
or observation of any of the terms, covenants or conditions of this Agreement or
any Parity Lien Document.

 

Section 5.8         Parity Lien Debt Default. The Collateral Trustee will not be
required to inquire as to the occurrence or absence of any Parity Lien Debt
Default and will not be affected by or required to act upon any notice or
knowledge as to the occurrence of any Parity Lien Debt Default unless and until
it is directed by an Act of Parity Lien Debtholders.

 

Section 5.9         Actions by Collateral Trustee. As to any matter not
expressly provided for by this Agreement or the other Parity Lien Security
Documents, the Collateral Trustee will act or refrain from acting as directed by
an Act of Parity Lien Debtholders and will be fully protected if it does so, and
any action taken, suffered or omitted pursuant hereto or thereto shall be
binding on the holders of Parity Lien Obligations.

 



22

 

 

Section 5.10       Security or Indemnity in favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

 

Section 5.11        Rights of the Collateral Trustee. In the event of any
conflict between any terms and provisions set forth in this Agreement and those
set forth in any other Parity Lien Security Document, the terms and provisions
of this Agreement shall supersede and control the terms and provisions of such
other Parity Lien Security Document. In the event there is any bona fide, good
faith disagreement between the other parties to this Agreement or any of the
other Parity Lien Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Parity Lien Security Documents do not
unambiguously mandate the action the Collateral Trustee is to take or not to
take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Parity Lien Security Documents, it will be
entitled to refrain from taking any action (and will incur no liability for
doing so) until directed otherwise in writing by a request signed jointly by the
parties hereto entitled to give such direction or by order of a court of
competent jurisdiction.

 

Section 5.12        Limitations on Duty of Collateral Trustee in Respect of
Collateral.

 

(a)          Beyond the exercise of reasonable care in the custody of Collateral
in its possession, the Collateral Trustee will have no duty as to any Collateral
in its possession or control or in the possession or control of any agent or
bailee or any income thereon or as to preservation of rights against prior
parties or any other rights pertaining thereto and the Collateral Trustee will
not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any Liens on the
Collateral; provided that, notwithstanding the foregoing, the Collateral Trustee
will have the right but not the obligation to execute, file or record UCC-3
continuation statements and other documents and instruments to preserve, protect
or perfect the security interests granted to the Collateral Trustee (subject to
the priorities set forth herein) if it shall receive a specific written request
to execute, file or record the particular continuation statement or other
specific document or instrument by any Parity Lien Representative. The
Collateral Trustee shall deliver to each other Parity Lien Representative a copy
of any such written request. The Collateral Trustee will be deemed to have
exercised reasonable care in the custody of the Collateral in its possession if
the Collateral is accorded treatment substantially equal to that which it
accords its own property, and the Collateral Trustee will not be liable or
responsible for any loss or diminution in the value of any of the Collateral by
reason of the act or omission of any carrier, forwarding agency or other agent
or bailee selected by the Collateral Trustee in good faith.

 



23

 

 

 

(b)               Except as provided in Section 5.12(a), the Collateral Trustee
will not be responsible for the existence, genuineness or value of any of the
Collateral or for the validity, perfection, priority or enforceability of the
Liens in any of the Collateral, for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of any Obligor to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. The Collateral Trustee hereby
disclaims any representation or warranty to the current and future holders of
the Parity Lien Obligations concerning the perfection of the security interests
granted to it or in the value of any Collateral. The Collateral Trustee shall
not be under any obligation to the Trustee or any holder of Parity Lien Debt to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this or any other Parity Lien
Security Document or the Intercreditor Agreement or to inspect the properties,
books or records of the Company or any Guarantor.

 

Section 5.13     Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

 

(1)               each of the parties thereto will remain liable under each of
the Parity Lien Security Documents (other than this Agreement) to the extent set
forth therein to perform all of their respective duties and obligations
thereunder to the same extent as if this Agreement had not been executed;

 

(2)               the exercise by the Collateral Trustee of any of its rights,
remedies or powers hereunder will not release such parties from any of their
respective duties or obligations under the other Parity Lien Security Documents;
and

 

(3)               the Collateral Trustee will not be obligated to perform any of
the obligations or duties of any Obligor.

 

Section 5.14     No Liability for Clean Up of Hazardous Materials. In the event
that the Collateral Trustee is required to acquire title to an asset for any
reason, or take any managerial action of any kind in regard thereto, in order to
carry out any fiduciary or trust obligation for the benefit of another, which in
the Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee (in accordance with Article 6) or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
The Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Collateral Trustee’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment.

 



24

 

 

Section 5.15     Other Relationships with the Company or Guarantors. Deutsche
Bank Trust Company Americas and its Affiliates (and any successor Collateral
Trustee and its Affiliates) may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company or any Guarantor and its Affiliates as though it was
not the Collateral Trustee hereunder and without notice to or consent of the
Parity Lien Representatives. The Parity Lien Representatives and the holders of
the Parity Lien Obligations acknowledge that, pursuant to such activities,
Deutsche Bank Trust Company Americas or its Affiliates (and any successor
Collateral Trustee and its Affiliates) may receive information regarding the
Company or any Guarantor or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company, such Guarantor
or such Affiliate) and acknowledge that the Collateral Trustee shall not be
under any obligation to provide such information to the Parity Lien
Representatives or the holders of the Parity Lien Obligations. Nothing herein
shall impose or imply any obligation on the part of Deutsche Bank Trust Company
Americas (or any successor Collateral Trustee) to advance funds.

 

Article 6
RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

 

Section 6.1         Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

 

(a)               the Collateral Trustee may resign at any time by giving not
less than 30 days’ notice of resignation to each Parity Lien Representative and
the Company; and

 

(b)               the Collateral Trustee may be removed at any time, with or
without cause, by an Act of Parity Lien Debtholders by giving not less than 30
days’ notice to the Collateral Trustee.

 

Section 6.2         Appointment of Successor Collateral Trustee. Upon any such
resignation or removal, a successor Collateral Trustee may be appointed by an
Act of Parity Lien Debtholders. If no successor Collateral Trustee has been so
appointed and accepted such appointment within 30 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

 

(1)               authorized to exercise corporate trust powers; and

 

(2)               having a combined capital and surplus of at least
$250,000,000.

 

The Collateral Trustee will fulfill its obligations hereunder until a successor
Collateral Trustee meeting the requirements of this Section 6.2 has accepted its
appointment as Collateral Trustee and the provisions of Section 6.3 have been
satisfied.

 



25

 

 

Section 6.3         Succession. When the Person so appointed as successor
Collateral Trustee accepts such appointment:

 

(1)               such Person will succeed to and become vested with all the
rights, powers, privileges and duties of the predecessor Collateral Trustee, and
the predecessor Collateral Trustee will be discharged from its duties and
obligations hereunder; and

 

(2)               the predecessor Collateral Trustee will (at the expense of the
Company) promptly transfer all Liens and collateral security and other property
of the Trust Estate within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or desirable or reasonably requested by the
successor Collateral Trustee to transfer to the successor Collateral Trustee all
Liens, interests, rights, powers and remedies of the predecessor Collateral
Trustee in respect of the Parity Lien Security Documents or the Trust Estate.

 

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.8 and
7.9, and said provisions will survive termination of this Agreement for the
benefit of the predecessor of the Collateral Trustee.

 

Section 6.4        Merger, Conversion or Consolidation of Collateral Trustee.
Any Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that (i)
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) and (2) of Section 6.2 and (ii) prior to
any such merger, conversion or consolidation, the Collateral Trustee shall have
notified the Company and each Parity Lien Representative thereof in writing.

 

Section 6.5         Concerning the Collateral Trustee and the Parity Lien
Representatives.

 

(a)               Notwithstanding anything contained herein to the contrary, it
is expressly understood and agreed by the parties hereto that this Agreement has
been signed by each Parity Lien Representative not in its individual capacity or
personally but solely in its capacity as trustee, representative or agent for
the benefit of the related holders of the applicable Series of Parity Lien Debt
in the exercise of the powers and authority conferred and vested in it under the
related Parity Lien Documents, and in no event shall such Parity Lien
Representative, in its individual capacity, have any liability for the
representations, warranties, covenants, agreements or other obligations of any
other party under this Agreement, any Parity Lien Document or in any of the
certificates, reports, documents, data notices or agreements delivered by such
other party pursuant hereto or thereto.

 



26

 

 

(b)               Notwithstanding anything contained herein to the contrary, it
is expressly understood and agreed by the parties hereto that this Agreement has
been signed by Deutsche Bank Trust Company Americas, not in its individual
capacity or personally but solely in its capacity as Collateral Trustee, and in
no event shall Deutsche Bank Trust Company Americas, in its individual capacity,
have any liability for the representations, warranties, covenants, agreements or
other obligations of any other party under this Agreement, any Parity Lien
Document or in any of the certificates, reports, documents, data notices or
agreements delivered by such other party pursuant hereto or thereto.

 

(c)               [Reserved.]

 

(d)               In entering into this Agreement, the Collateral Trustee shall
be entitled to the benefit of every provision of the Indenture relating to the
rights, exculpations or conduct of, affecting the liability of or otherwise
affording protection to the “Collateral Trustee” thereunder. In no event will
the Collateral Trustee be liable for any act or omission on the part of the
Obligors or any Parity Lien Representative.

 

(e)               Except as otherwise set forth herein, neither the Collateral
Trustee nor any Parity Lien Representative shall be required to exercise any
discretion or take any action, but shall be required to act or refrain from
acting (and shall be fully protected in so acting or refraining from acting)
solely upon the instructions of the applicable Required Parity Lien Debtholders
as provided in the Indenture or the related Parity Lien Document; provided that
neither the Collateral Trustee nor any Parity Lien Representative shall be
required to take any action that (i) it in good faith believes exposes it to
personal liability unless it receives an indemnification satisfactory to it from
the applicable holders of the Parity Lien Obligations with respect to such
action or (ii) is contrary to this Agreement, the Intercreditor Agreement or
applicable law.

 

Article 7
MISCELLANEOUS PROVISIONS

 

Section 7.1         Amendment.

 

(a)               Except as provided in the Intercreditor Agreement, no
amendment or supplement to the provisions of any Parity Lien Security Document
will be effective without the approval of the Collateral Trustee acting as
directed by an Act of Parity Lien Debtholders, except that:

 

(1)               any amendment or supplement that has the effect solely of:

 

(A)             adding or maintaining Collateral, securing additional Parity
Lien Debt that was otherwise permitted by the terms of the Parity Lien
Documents, Priority Lien Documents and Junior Lien Documents to be secured by
the Collateral or preserving, perfecting or establishing the Liens thereon or
the rights of the Collateral Trustee therein; or

 

(B)              providing for the assumption of an Obligor’s obligations under
any Parity Lien Document in the case of a merger or consolidation or sale of all
or substantially all of the properties or assets of an Obligor to the extent
permitted by the terms of the Indenture and the other Parity Lien Documents, as
applicable;

 



27

 

 

will become effective when executed and delivered by the applicable Obligor
party thereto and, if required for effectiveness pursuant to its terms, the
Collateral Trustee;

 

(2)               no amendment or supplement that reduces, impairs or adversely
affects the right of any holder of Parity Lien Obligations:

 

(A)             to vote its outstanding Parity Lien Debt as to any matter
described as subject to an Act of Parity Lien Debtholders or direction by the
Required Parity Lien Debtholders (or amends the provisions of this clause (2) or
the definition of “Act of Parity Lien Debtholders” or “Required Parity Lien
Debtholders”),

 

(B)              to share in the order of application described in Section 3.4
in the proceeds of enforcement of or realization on any Collateral; or

 

(C)              to require that Liens securing Parity Lien Obligations be
released only as set forth in the provisions described in Sections 4.1, 4.4 or
4.5,

 

will become effective without the consent of the requisite percentage or number
of holders of each Series of Parity Lien Debt adversely affected thereby under
the applicable Parity Lien Document; and

 

(3)               no amendment or supplement that imposes any obligation upon
the Collateral Trustee or any Parity Lien Representative or adversely affects
the rights of the Collateral Trustee or any Parity Lien Representative,
respectively, in its individual capacity as such will become effective without
the consent of the Collateral Trustee or such Parity Lien Representative,
respectively.

 

Any amendment or supplement to the provisions of the Parity Lien Security
Documents that releases Collateral will be effective only in accordance with the
requirements set forth in the applicable Parity Lien Document referenced in
Sections 4.1 or 4.5 hereof. Any amendment or supplement that results in the
Collateral Trustee’s Liens upon the Collateral no longer securing the Notes and
the other Obligations under the Indenture and other Note Documents may only be
effected in accordance with Section 4.4 hereof.

 

(b)               Notwithstanding anything to the contrary contained in Section
7.1(a) but subject to Sections 7.1(a)(2) and 7.1(a)(3):

 

(1)               any Mortgage or other Parity Lien Security Document may be
amended or supplemented with the approval of the Collateral Trustee acting as
directed in writing by the Required Parity Lien Debtholders, unless such
amendment or supplement would not be permitted under the terms of this
Agreement, the Intercreditor Agreement or any Priority Lien Documents;

 



28

 

 

(2)               any amendment or waiver of, or any consent under, any
provision of any security document that secures Priority Lien Obligations will
apply automatically to any comparable provision of any comparable Parity Lien
Security Document without the consent of or notice to any holder of Parity Lien
Obligations and without any action by any Obligor or any holder of Notes or
other Parity Lien Obligations; and

 

(3)               any Mortgage or other Parity Lien Security Document, the
Intercreditor Agreement and this Agreement may be amended or supplemented with
the approval of the Collateral Trustee (but without the consent of or notice to
any holder of Parity Lien Obligations and without any action by any holder of
Notes or other Parity Lien Obligations), in reliance on an Officers’ Certificate
and an opinion of counsel (i) to cure any ambiguity, defect or inconsistency, or
(ii) solely with respect to a Mortgage or other Parity Lien Security
Document, to make other changes that do not have an adverse effect on the
validity of the Lien created thereby.

 

(c)               The Collateral Trustee will not enter into any amendment or
supplement unless it has received an Officers’ Certificate to the effect that
such amendment or supplement will not result in a breach of any provision or
covenant contained in this Agreement, the Intercreditor Agreement or any of the
Parity Lien Documents. Prior to executing any amendment or supplement pursuant
to this Section 7.1, the Collateral Trustee will be entitled to receive an
opinion of counsel of the Company (which counsel may be an employee or counsel
of the Company) to the effect that the execution of such document is authorized
or permitted hereunder, and with respect to amendments adding Collateral, an
opinion of counsel of the Company (which counsel may be an employee or counsel
of the Company) addressing customary creation and perfection, and if such
additional Collateral consists of equity interests of any Person which equity
interests constitute certificated securities, priority matters with respect to
such additional Collateral (which opinion may be subject to customary
assumptions and qualifications).

 

Section 7.2         Voting. In connection with any matter under this Agreement
requiring a vote of holders of Parity Lien Debt, each Series of Parity Lien Debt
will cast its votes in accordance with the Parity Lien Documents governing such
Series of Parity Lien Debt. The amount of Parity Lien Debt to be voted by a
Series of Parity Lien Debt will equal (1) the aggregate principal amount of
Parity Lien Debt held by such Series of Parity Lien Debt (including outstanding
letters of credit whether or not then available or drawn), plus (2) other than
in connection with an exercise of remedies, the aggregate unfunded commitments
to extend credit which, when funded, would constitute Indebtedness of such
Series of Parity Lien Debt (to the extent such unfunded commitments have not
been terminated by the holders of such Series of Parity Lien Debt). Following
and in accordance with the outcome of the applicable vote under its Parity Lien
Documents, the Parity Lien Representative of each Series of Parity Lien Debt
will vote the total amount of Parity Lien Debt under that Series of Parity Lien
Debt as a block in respect of any vote under this Agreement. In connection with
this Section 7.2, the Collateral Trustee may conclusively rely upon information
supplied by the relevant Parity Lien Representative as to the amounts of Parity
Lien Debt held by each Series of Parity Lien Debt.

 



29

 

 

Section 7.3         Further Assurances.

 

(a)               The Obligors will do or cause to be done all acts and things
that may be required, or that the Collateral Trustee from time to time may
reasonably request, to assure and confirm that the Collateral Trustee holds, for
the benefit of the holders of Parity Lien Obligations, duly created Liens upon
the Collateral (including any property or assets constituting Collateral that
are acquired or otherwise become, or are required by any Parity Lien Document to
become, Collateral after the date hereof), in each case, as contemplated by,
and, to the extent required to be perfected, perfected, and enforceable Liens,
with the Lien priority required under the Parity Lien Documents. In connection
with any merger or consolidation of any Obligor, the property and assets of the
Person which is consolidated or merged with or into any Obligor, to the extent
that they are property or assets of the types which would constitute Collateral
under the Parity Lien Security Documents, shall be treated as after-acquired
property and such Obligor shall take such action as may be reasonably necessary
to cause such property and assets to be made subject to the Parity Liens, in the
manner and to the extent required under the Parity Lien Documents.

 

(b)               Upon the reasonable request of the Collateral Trustee or any
Parity Lien Representative at any time and from time to time, each of the
Obligors will promptly execute, acknowledge and deliver such security documents,
instruments, certificates, notices and other documents, and take such other
actions as may be reasonably required, or that the Collateral Trustee may
reasonably request, to create, perfect, protect, assure or enforce the Liens and
benefits intended to be conferred, in each case as contemplated by the Parity
Lien Documents for the benefit of holders of Parity Lien Obligations; provided
that no such security document, instrument or other document shall contain
provisions that are materially more burdensome upon the Obligors than the Parity
Lien Documents executed and delivered (or required to be executed and delivered
promptly after the date hereof) by the Obligors in connection with the issuance
of the Initial Notes.

 

(c)               From and after the date hereof, the Company shall, or shall
cause the applicable Guarantor to, deliver such documents and take such actions
as are required by Article 11 of the Indenture.

 

(d)               Upon the request of the Collateral Trustee, the Company and
the Guarantors will permit the Collateral Trustee or any of its agents or
representatives, at reasonable times and intervals upon reasonable prior notice,
to visit their offices and sites and inspect any of the Collateral and to
discuss matters relating to the Collateral with their respective officers and
independent public accountants. The Company and the Guarantors shall, at any
reasonable time and from time to time upon reasonable prior notice, permit the
Collateral Trustee or any of its agents or representatives to examine and make
copies of and abstracts from the records and books of account of the Company and
the Guarantors and their Subsidiaries, all at the Company’s expense.

 

(e)               Notwithstanding anything to the contrary contained herein or
in any other Parity Lien Document, to the extent that the Company or any
Guarantor delivers Mortgages or amendments or supplements to prior Mortgages
naming the Collateral Trustee, as mortgagee or beneficiary pursuant to this
Section 7.3 or any corresponding provision of any Parity Lien Document, no local
counsel opinion or opinions to the effect that the Collateral Trustee has a
valid and perfected Lien with respect to such Mortgaged Property (subject to
customary assumptions and qualifications) will be required to be delivered to
the extent Mortgages have previously been recorded in the public records of the
state applicable to such additional Mortgages or amendments or supplements to
prior Mortgages, unless a corresponding opinion has been or will be delivered to
the Priority Lien Agent.

 



30

 

 

Section 7.4         Successors and Assigns.

 

(a)               Except as provided in Section 5.2 and 6.1 through 6.4, the
Collateral Trustee may not, in its capacity as such, delegate any of its duties
or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Collateral Trustee hereunder will inure to the sole and exclusive benefit
of, and be enforceable by, each Parity Lien Representative and each present and
future holder of Parity Lien Obligations, each of whom will be entitled to
enforce this Agreement as a third-party beneficiary hereof, and all of their
respective successors and assigns.

 

(b)               Neither the Company nor any Guarantor may delegate any of its
duties or assign any of its rights hereunder, and any attempted delegation or
assignment of any such duties or rights will be null and void. All obligations
of the Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Parity Lien
Representative and each present and future holder of Parity Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.

 

Section 7.5         Delay and Waiver. No failure to exercise, no course of
dealing with respect to the exercise of, and no delay in exercising, any right,
power or remedy arising under this Agreement or any of the other Parity Lien
Security Documents will impair any such right, power or remedy or operate as a
waiver thereof. No single or partial exercise of any such right, power or remedy
will preclude any other or future exercise thereof or the exercise of any other
right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.

 

Section 7.6         Notices. Any communications, including notices and
instructions, between the parties hereto or notices provided herein to be given
may be given to the following addresses:

 

If to the Collateral Trustee:                                           Deutsche
Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60-2407

New York, New York 10005

USA

Attn: Corporates Team, Chesapeake Energy Corp.

Facsimile: (732) 578-4635

 

If to any
Obligor:                                                           Chesapeake
Energy Corporation

6100 North Western Avenue

Oklahoma City, Oklahoma 73118

Attention: Treasurer

Facsimile: (405) 849-6119

Email: bryan.lemmerman@chk.com

 



31

 

  

If to the
Trustee:                                                            Deutsche
Bank Trust Company Americas

Trust and Agency Services

60 Wall Street, 24th Floor

Mail Stop: NYC60-2407

New York, New York 10005

USA

Attn: Corporates Team, Chesapeake Energy Corp.

Facsimile: (732) 578-4635

 

and if to any other Parity Lien Representative, to such address as it may
specify by written notice to the parties named above.

 

All notices and communications will be mailed by first class mail, certified or
registered, return receipt requested, by overnight air courier guaranteeing next
day delivery, or delivered by facsimile to the relevant address or number set
forth above or, as to holders of Parity Lien Debt, its address shown on the
register kept by the office or agency where the relevant Parity Lien Debt may be
presented for registration of transfer or for exchange. Failure to mail or
deliver by facsimile a notice or communication to a holder of Parity Lien Debt
or any defect in it will not affect its sufficiency with respect to other
holders of Parity Lien Debt.

 

If a notice or communication is mailed or delivered by facsimile in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.

 

Section 7.7         Entire Agreement. This Agreement states the complete
agreement of the parties relating to the undertaking of the Collateral Trustee
set forth herein and supersedes all oral negotiations and prior writings in
respect of such undertaking.

 

Section 7.8         Compensation; Expenses. The Obligors jointly and severally
agree to pay, promptly upon demand:

 

(1)               such compensation to the Collateral Trustee and its agents as
the Company and the Collateral Trustee may agree in writing from time to time;

 

(2)               all reasonable costs and expenses incurred by the Collateral
Trustee and its agents in the preparation, execution, delivery, filing,
recordation, administration or enforcement of this Agreement or any other Parity
Lien Security Document or any consent, amendment, waiver or other modification
relating hereto or thereto;

 

(3)               all reasonable fees, expenses and disbursements of legal
counsel and any auditors, accountants, consultants or appraisers or other
professional advisors and agents engaged by the Collateral Trustee or any Parity
Lien Representative incurred in connection with the negotiation, preparation,
closing, administration, performance or enforcement of this Agreement and the
other Parity Lien Security Documents or any consent, amendment, waiver or other
modification relating hereto or thereto and any other document or matter
requested by the Company or any Guarantor;

 



32

 

 

(4)               all reasonable costs and expenses incurred by the Collateral
Trustee and its agents in creating, perfecting, preserving, releasing or
enforcing the Collateral Trustee’s Liens on the Collateral, including filing and
recording fees, expenses and taxes, stamp or documentary taxes and search fees;

 

(5)               all other reasonable costs and expenses incurred by the
Collateral Trustee and its agents in connection with the negotiation,
preparation and execution of the Parity Lien Security Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby or the exercise of rights or performance of
obligations by the Collateral Trustee thereunder; and

 

(6)               after the occurrence of any Parity Lien Debt Default, all
costs and expenses incurred by the Collateral Trustee, its agents and any Parity
Lien Representative in connection with the preservation, collection, foreclosure
or enforcement of the Collateral subject to the Parity Lien Security Documents
or any interest, right, power or remedy of the Collateral Trustee or in
connection with the collection or enforcement of any of the Parity Lien
Obligations or the proof, protection, administration or resolution of any claim
based upon the Parity Lien Obligations in any Insolvency or Liquidation
Proceeding, including all fees and disbursements of attorneys, accountants,
auditors, consultants, appraisers and other professionals engaged by the
Collateral Trustee, its agents or the Parity Lien Representatives.

 

The agreements in this Section 7.8 will survive repayment of all other Parity
Lien Obligations and the removal or resignation of the Collateral Trustee and
termination of this Agreement.

 

Section 7.9         Indemnity.

 

(a)               The Obligors jointly and severally agree to defend, indemnify,
pay and hold harmless the Collateral Trustee, each Parity Lien Representative,
each holder of Parity Lien Obligations and each of their respective Affiliates
and each and all of their directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
THIS INDEMNITY COVERS ORDINARY NEGLIGENCE OF ANY OF THE FOREGOING PARTIES.

 

(b)               All amounts due under this Section 7.9 will be payable
promptly upon written demand.

 



33

 

 

(c)               To the extent that the undertakings to defend, indemnify, pay
and hold harmless set forth in Section 7.9(a) may be unenforceable in whole or
in part because they violate any law or public policy, each of the Obligors will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

(d)               No Obligor will ever assert any claim against any Indemnitee,
on any theory of liability, for any lost profits or special, indirect or
consequential damages or (to the fullest extent a claim for punitive damages may
lawfully be waived) any punitive damages arising out of, in connection with, or
as a result of, this Agreement or any other Parity Lien Document or any
agreement or instrument or transaction contemplated hereby or relating in any
respect to any Indemnified Liability, and each of the Obligors hereby forever
waives, releases and agrees not to sue upon any claim for any such lost profits
or special, indirect, consequential or (to the fullest extent lawful) punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

(e)               The agreements in this Section 7.9 will survive repayment of
all other Parity Lien Obligations and the removal or resignation of the
Collateral Trustee and termination of this Agreement.

 

Section 7.10     Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

 

Section 7.11     Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

 

Section 7.12     Obligations Secured. All obligations of the Obligors set forth
in or arising under this Agreement will be Parity Lien Obligations and are
secured by all Liens granted by the Parity Lien Security Documents.

 

Section 7.13     Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.14     Consent to Jurisdiction. All judicial proceedings brought
against any party hereto arising out of or relating to this Agreement or any of
the other Parity Lien Security Documents may be brought in any state or federal
court of competent jurisdiction in the State, County and City of New York. By
executing and delivering this Agreement, each party hereto irrevocably:

 

(1)               submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party hereto may otherwise have to bring any action or proceeding
relating to this Agreement in the courts of any jurisdiction;

 



34

 

 

(2)               waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
in any court referred to in paragraph (1) of this Section 7.14, and waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court;

 

(3)               agrees that service of all process in any such proceeding in
any such court may be made by registered or certified mail, return receipt
requested, to such party at its address provided in accordance with Section 7.6;

 

(4)               agrees that service as provided in clause (3) above is
sufficient to confer personal jurisdiction over such party in any such
proceeding in any such court and otherwise constitutes effective and binding
service in every respect; and

 

(5)               agrees each party hereto retains the right to serve process in
any other manner permitted by law or to bring proceedings against any party in
the courts of any other jurisdiction.

 

Section 7.15     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING UNDER THIS AGREEMENT OR ANY OF
THE OTHER PARITY LIEN SECURITY DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS AGREEMENT OR THE INTENTS AND PURPOSES OF THE OTHER
PARITY LIEN SECURITY DOCUMENTS. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER PARITY LIEN
SECURITY DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY TO THIS
AGREEMENT ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 7.15 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF OR TO THIS AGREEMENT OR ANY OF THE
OTHER PARITY LIEN SECURITY DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING THERETO. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



35

 

 

Section 7.16     Counterparts, Electronic Signatures. This Agreement may be
executed in any number of counterparts (including by facsimile), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument. The
parties hereto may sign this Agreement and any Collateral Trust Joinder and
transmit the executed copy by electronic means, including facsimile or
noneditable.pdf files. The electronic copy of the executed Agreement and any
Collateral Trust Joinder is and shall be deemed an original signature.

 

Section 7.17     Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
each party of written notification of such execution and written or telephonic
authorization of delivery thereof.

 

Section 7.18     Obligors and Additional Obligors. Each Obligor represents and
warrants that it has duly executed and delivered this Agreement. The Company
will cause each Person that hereafter becomes an Obligor or is required by any
Parity Lien Document to become a party to this Agreement to become a party to
this Agreement, for all purposes of this Agreement, by causing such Person to
execute and deliver to the Collateral Trustee a Collateral Trust Joinder,
whereupon such Person will be bound by the terms hereof to the same extent as if
it had executed and delivered this Agreement as of the date hereof. The Company
shall promptly provide each Parity Lien Representative with a copy of each
Collateral Trust Joinder executed and delivered pursuant to this Section 7.18;
provided that the failure to so deliver a copy of the Collateral Trust Joinder
to any then existing Parity Lien Representative shall not affect the inclusion
of such Person as an Obligor if the other requirements of this Section 7.18 are
complied with.

 

Section 7.19     Insolvency. This Agreement will be applicable both before and
after the commencement of any Insolvency or Liquidation Proceeding by or against
any Obligor. The relative rights, as provided for in this Agreement, will
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

 

Section 7.20     Rights and Immunities of Parity Lien Representatives. The
Trustee and the Collateral Trustee will be entitled, to the extent applicable to
such entity, to all of the rights, protections, immunities and indemnities set
forth in the Indenture and any future Parity Lien Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the credit agreement, indenture or other agreement governing the applicable
Parity Lien Debt with respect to which such Person will act as representative,
in each case as if specifically set forth herein. In no event will any Parity
Lien Representative be liable for any act or omission on the part of the
Obligors or the Collateral Trustee hereunder.

 



36

 

 

Section 7.21     Intercreditor Agreement. Each Person that is secured hereunder,
by accepting the benefits of the security provided hereby, (i) consents (or is
deemed to consent), to the subordination of Liens in favor of the Collateral
Trustee as provided for in the Intercreditor Agreement, (ii) agrees (or is
deemed to agree) that it will be bound by, and will take no actions contrary to,
the provisions of the Intercreditor Agreement, and (iii) authorizes (or is
deemed to authorize) and instructs (or is deemed to instruct) the Collateral
Trustee on behalf of such Person to enter into, and perform under, the
Intercreditor Agreement as “Second Lien Collateral Trustee” (as defined in the
Intercreditor Agreement). The Collateral Trustee agrees to enter into any
amendments or joinders to the Intercreditor Agreement, without the consent of
any holder of Parity Lien Debt or the Parity Lien Representatives, to add
additional Indebtedness as Priority Lien Debt, Parity Lien Debt or Junior Lien
Debt (to the extent permitted to be incurred and secured by the applicable
Secured Debt Documents) and add other parties (or any authorized agent or
trustee therefor) holding such Indebtedness thereto and to establish that the
Lien on any Collateral securing such Indebtedness ranks equally with the Liens
on such Collateral securing the other Priority Lien Debt, Parity Lien Debt or
Junior Lien Debt, as applicable, then outstanding. The foregoing provisions are
intended as an inducement to the lenders under the Credit Agreement to extend
credit to the Company, as the borrower under the Credit Agreement, and such
lenders are intended third party beneficiaries of this provision and the
provisions of the Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, to the extent that any Lien on any Collateral is
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the Priority Lien Agent, or of
agents or bailees of the Priority Lien Agent, the perfection actions and related
deliverables described in this Agreement or the other Parity Lien Security
Documents shall not be required.

 

Section 7.22     Force Majeure. The Collateral Trustee shall not be liable for
delays or failures in performance resulting from acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters or similar acts beyond its control.

 

Section 7.23     Representations and Warranties. The Collateral Trustee, the
Company, each Guarantor and each Parity Lien Representative represents and
warrants to the others as of the date hereof (or, in the case of any Parity Lien
Representative that becomes a party hereto after the date hereof, on the date
that it becomes party hereto), that: (a) neither the execution and delivery of
this Agreement nor its performance of or compliance with the terms and
provisions hereof will conflict with, or result in a breach of the terms,
conditions, or provisions of, or constitute a default under, any other agreement
to which it is now subject, which conflict, breach or default could reasonably
be expected to have a Material Adverse Effect (as defined in the Credit
Agreement as in effect on the date hereof); (b) it has all requisite authority
to execute, deliver and perform its obligations under this Agreement; and (c)
this Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject only to applicable bankruptcy,
insolvency or similar laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

Section 7.24     Additional Persons Bound Hereby. Each Parity Lien Secured Party
(other than the Parity Lien Representative) and each holder of any Parity Lien
Debt (other than the Parity Lien Representative) agrees, by virtue of becoming a
Parity Lien Secured Party or a holder of any Parity Lien Debt, as applicable,
that it shall be bound by the terms of this Agreement as if it were a party
hereto.

 



37

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

COMPANY: CHESAPEAKE ENERGY CORPORATION       By: /s/ Bryan J. Lemmerman   Name:
Bryan J. Lemmerman   Title: Vice President – Business Development and Treasurer

 

[Signature Page to Collateral Trust Agreement]

 





 

 

GUARANTORS: CHESAPEAKE AEZ EXPLORATION, L.L.C.   CHESAPEAKE APPALACHIA, L.L.C.  
CHESAPEAKE E&P HOLDING, L.L.C.   CHESAPEAKE ENERGY LOUISIANA, LLC   CHESAPEAKE
ENERGY MARKETING, L.L.C.   CHESAPEAKE EXPLORATION, L.L.C.   CHESAPEAKE LAND
DEVELOPMENT COMPANY, L.L.C.   CHESAPEAKE MIDSTREAM DEVELOPMENT, L.L.C.  
CHESAPEAKE NG VENTURES CORPORATION   CHESAPEAKE OPERATING, L.L.C., on behalf of
itself and as   the general partner of CHESAPEAKE LOUISIANA, L.P.   CHESAPEAKE
PLAINS, LLC   CHESAPEAKE ROYALTY, L.L.C.   CHESAPEAKE VRT, L.L.C.  
CHESAPEAKE-CLEMENTS ACQUISITION, L.L.C.   CHK ENERGY HOLDINGS, INC.   CHK UTICA,
L.L.C.   COMPASS MANUFACTURING, L.L.C.   EMLP, L.L.C., on behalf of itself and
as general partner of   EMPRESS LOUISIANA PROPERTIES, L.P.   EMPRESS, L.L.C.  
GSF, L.L.C.   MC LOUISIANA MINERALS, L.L.C.   MC MINERAL COMPANY, L.L.C.  
MIDCON COMPRESSION, L.L.C.   NOMAC SERVICES, L.L.C.   NORTHERN MICHIGAN
EXPLORATION COMPANY, L.L.C.   SPARKS DRIVE SWD, INC.   WINTER MOON ENERGY
CORPORATION

 

  By: /s/ Bryan J. Lemmerman   Name: Bryan J. Lemmerman   Title: Vice President
– Business Development and Treasurer, for and on behalf of each of the foregoing
Guarantors

 

[Signature Page to Collateral Trust Agreement]

  





 

 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Parity Lien Representative of the
holders of the Notes       By: /s/ Bridgette Casasnovas   Name: Bridgette
Casasnovas   Title: Vice President        By: /s/ Jacqueline Bartnick   Name:
Jacqueline Bartnick   Title: Director        DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Collateral Trustee        By: /s/ Bridgette Casasnovas   Name:
Bridgette Casasnovas   Title: Vice President       By: /s/ Jacqueline Bartnick  
Name: Jacqueline Bartnick   Title: Director

 

[Signature Page to Collateral Trust Agreement]

 





 

 

Exhibit A

 

Form of
Additional Parity Lien Debt Certificate

 

Reference is made to the Collateral Trust Agreement, dated as of December 19,
2019 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Chesapeake
Energy Corporation, an Oklahoma corporation (the “Company”), the Guarantors from
time to time party thereto, Deutsche Bank Trust Company Americas, as Parity Lien
Representative of the holders of the Notes (as defined therein), the other
Parity Lien Representatives from time to time party thereto and Deutsche Bank
Trust Company Americas, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Collateral
Trust Agreement. This Additional Parity Lien Debt Certificate is being executed
and delivered in order to designate additional secured debt as Parity Lien Debt
entitled to the benefit of the Collateral Trust Agreement.

 

The undersigned, the duly appointed [specify title] of the Company, hereby
certifies on behalf of [the Company or applicable Obligor] that:

 

(A)             [the Company or applicable Obligor] intends to incur additional
Parity Lien Debt (“Additional Parity Lien Debt”) which will be permitted by each
applicable Parity Lien Document to be secured by a Parity Lien equally and
ratably with all previously existing and future Parity Lien Debt;

 

(B)              [the name and address of the Parity Lien Debt Representative
for the Additional Parity Lien Debt for purposes of Section 7.6 of the
Collateral Trust Agreement is:

  

            Telephone:  

 

Fax:  ]1

 

(C)              Attached as Exhibit 1 hereto is a Reaffirmation Agreement duly
executed by the Company and each Guarantor; and

 

(D)             the Company has caused a copy of this Additional Parity Lien
Debt Certificate [and the related Collateral Trust Joinder][2] to be delivered
to each existing Parity Lien Representative.

 



 



1 Delete if Additional Parity Lien Debt constitutes Additional Notes.

2 Delete if Additional Parity Lien Debt constitutes Additional Notes.

 



1

 

 

IN WITNESS WHEREOF, the Company has caused this Additional Parity Lien Debt
Certificate to be duly executed by the undersigned officer as of _____________,
20____.

 

  CHESAPEAKE ENERGY CORPORATION       By:                Name:      Title:    

 

ACKNOWLEDGEMENT OF RECEIPT

 

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Parity Lien Debt Certificate.

 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee       By:         
  Name:     Title:  

 



2

 

 

EXHIBIT 1 TO ADDITIONAL PARITY LIEN DEBT CERTIFICATE

 

FORM OF
REAFFIRMATION AGREEMENT

 

______________, 20__

 

Reference is made to the Collateral Trust Agreement, dated as of December 19,
2019 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Chesapeake
Energy Corporation, an Oklahoma corporation (the “Company”), the Guarantors from
time to time party thereto, Deutsche Bank Trust Company Americas, as Parity Lien
Representative of the holders of the Notes (as defined therein), the other
Parity Lien Representatives from time to time party thereto and Deutsche Bank
Trust Company Americas, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Collateral
Trust Agreement. This Reaffirmation Agreement is being executed and delivered as
of ______________, 20__ in connection with an Additional Parity Lien Debt
Certificate of even date herewith which Additional Parity Lien Debt Certificate
has designated Additional Parity Lien Debt entitled to the benefit of the
Collateral Trust Agreement.

 

Each of the undersigned hereby consents to the designation of additional secured
debt as Parity Lien Debt as set forth in the Additional Parity Lien Debt
Certificate of even date herewith and hereby confirms its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of each of the Parity Lien Documents to which it
is party, and agrees that, notwithstanding the designation of such additional
indebtedness or any of the transactions contemplated thereby, such guarantees,
pledges, grants of security interests and other obligations, and the terms of
each Parity Lien Document to which it is a party, shall continue to be in full
force and effect.

 

Governing Law and Miscellaneous Provisions. The provisions of Article 7 of the
Collateral Trust Agreement will apply with like effect to this Reaffirmation
Agreement.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Reaffirmation
Agreement to be duly executed as of the date written above.

 

  [names of the Company and Guarantors]           Name:           Title:

 



3

 

 

Exhibit B

 

Form of

Collateral Trust Joinder – Additional Debt

 

Reference is made to the Collateral Trust Agreement, dated as of December 19,
2019 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Chesapeake
Energy Corporation, an Oklahoma corporation (the “Company”), the Guarantors from
time to time party thereto, Deutsche Bank Trust Company Americas, as Parity Lien
Representative of the holders of the Notes (as defined therein), the other
Parity Lien Representatives from time to time party thereto and Deutsche Bank
Trust Company Americas, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being additional Parity Lien Debt under the
Collateral Trust Agreement.

 

1.        Joinder. The undersigned, _____________________, a _________________,
(the “New Representative”) as [trustee, administrative agent] under that certain
[described applicable indenture, credit agreement or other document governing
the additional secured debt] hereby agrees to become party as a Parity Lien
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

 

2.       Additional Secured Debt Designation

 

The undersigned, on behalf of itself and each holder of Obligations in respect
of the Series of Parity Lien Debt for which the undersigned is acting as Parity
Lien Representative, hereby agrees, for the enforceable benefit of each existing
and future holder of Priority Lien Obligations, the Priority Lien Agent, all
holders of each current and future Series of Parity Lien Debt, each other
current and future Parity Lien Representative and each current and future holder
of Parity Lien Obligations and as a condition to being treated as Parity Lien
Debt under the Collateral Trust Agreement that:

 

(a)               all Parity Lien Obligations will be and are secured equally
and ratably by all Parity Liens at any time granted by any Obligor to secure any
Obligations in respect of any Series of Parity Lien Debt, whether or not upon
property otherwise constituting collateral for such Series of Parity Lien Debt,
and that all such Parity Liens will be enforceable by the Collateral Trustee for
the benefit of all holders of Parity Lien Obligations equally and ratably;

 

(b)               the undersigned and each holder of Obligations in respect of
the Series of Parity Lien Debt for which the undersigned is acting as Parity
Lien Representative are bound by the provisions of the Collateral Trust
Agreement and the Intercreditor Agreement, including the provisions relating to
the ranking of Parity Liens and the order of application of proceeds from the
enforcement of Parity Liens; and

 



1

 

 

(c)               the Collateral Trustee shall perform its obligations under the
Collateral Trust Agreement, the other Parity Lien Security Documents and the
Intercreditor Agreement.

 

3.                  Governing Law and Miscellaneous Provisions. The provisions
of Article 7 of the Collateral Trust Agreement will apply with like effect to
this Collateral Trust Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
___________________, 20____.

 

  [insert name of the new representative or the Trustee]           Name:
            Title:  

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the [New
Representative][Trustee] and the holders of the Obligations represented thereby:

 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee       By:         
  Name:     Title:  

 



2

 

 

Exhibit C

 

Form of

Collateral Trust Joinder – Additional Obligor

 

Reference is made to the Collateral Trust Agreement, dated as of December 19,
2019 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Collateral Trust Agreement”), among Chesapeake
Energy Corporation, an Oklahoma corporation (the “Company”), the Guarantors from
time to time party thereto, Deutsche Bank Trust Company Americas, as Parity Lien
Representative of the holders of the Notes (as defined therein), the other
Parity Lien Representatives from time to time party thereto and Deutsche Bank
Trust Company Americas, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein have the meanings assigned to them in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.18 of the Collateral Trust Agreement.

 

1.                  Joinder. The undersigned, ___________________, a
___________________, hereby agrees to become party as a Guarantor and an Obligor
under the Collateral Trust Agreement for all purposes thereof on the terms set
forth therein, and to be bound by the terms of the Collateral Trust Agreement as
fully as if the undersigned had executed and delivered the Collateral Trust
Agreement as of the date thereof.

 

2.                  Governing Law and Miscellaneous Provisions. The provisions
of Article 7 of the Collateral Trust Agreement will apply with like effect to
this Collateral Trust Joinder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
_________________, 20____.

 

  [___________________________________]       By:   Name:   Title:

 

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Obligor:

 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee       By:
            Name:     Title:  

 



1

 